Order, Family Court, New York County (Leah Marks, J.), entered on or about August 8, 1990, which terminated respondent’s parental rights upon a finding, following respondent’s default at the fact-finding hearing, that respondent had permanently neglected the subject child, unanimously affirmed, without costs.
Family Court properly denied respondent’s oral application to vacate Ms default, neither an excuse for the failure to appear at the fact-finding hearing nor a meritorious defense having been shown (Matter of "Male" Jones, 128 AD2d 403). Given that the child has never resided with respondent but with the same foster family since birth, who wish to adopt her, and in view of respondent’s failure to plan for his and the child’s future, we agree with Family Court that termination of *424respondent’s parental rights is in the best interest of the child. Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.